Per Curiam:

The plaintiff company, as the record discloses, was awarded by the President of the United States under the act of October 6, 1917, 40 Stat., 345, 371, $400,000 for the premises now in question. Being dissatisfied with the award it accepted 75 per cent thereof, or $300,000, and subsequently began suit in this court to recover the full amount of its claim. An extensive record was presented in its behalf, in which numerous witnesses familiar with the local situation fixed the valuation upon said premises varying in amounts from over a million dollars to $575,000. After the completion of all the testimony the case was presented to the proper department, and the plaintiff having voluntarily agreed to accept the lowest estimate as the true value of the premises, the department acquiesced in the justness of said amount. The Department of Justice and the plaintiff subsequently agreed upon findings of fact, which were submitted to this court by stipulation. The court having ex*334amined the record, believes that the testimony adequately supports the judgment, and in this view of the case accepts the stipulation entered and enters judgment accordingly.
Judgment for plaintiff in the sum of $275,000.00.